Per Curiam.
In this case the Chief Justice, Mr. Justice Ellis and Mr. Justice Browne are of opinion that the judgment rendered by the trial court to which the writ of error is addressed should be reversed, while Mr. Justice Whitfield, Mr. Justice West and Mr. Justice Terrell are *262of opinion that said judgment should be affirmed; and, there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South. Rep. 380; State ex rel. Amos v. Hamwey, Muller & Auerbach v. Cowart, and Meier v. State, the three last cited cases having been decided at this term.
An order will be entered affirming the judgment herein.
All concur.